Exhibit 10.1

CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (“Agreement”) between Rashda M. Buttar,
(“Consultant”), with a mailing address of 44 Broadview Drive, St. Louis,
MO  63105, and FORESIGHT ENERGY LP, (hereinafter referred to as the “Company”),
with a mailing address of 211 North Broadway, Suite 2600, St. Louis,
Missouri  63102, effective as of the 24th day of July, 2017.

 

WITNESSETH:

WHEREAS, the Company is engaged in the business of coal mining; and

 

WHEREAS, Company may be in need of certain consulting services regarding
corporate governance, legal compliance and other matters related to coal
mining  and may be desirous of engaging Consultant to perform such services; and

 

WHEREAS, Consultant is knowledgeable in the area of corporate governance, legal
compliance, and other matters related to coal mining and is willing and able to
perform such consulting services, if requested by Company.

 

NOW, THEREFORE, for and in consideration of the mutual understandings, promises,
and agreements herein contained, the parties hereto mutually agree as follows:

 

1.The Consultant will perform certain consulting services with respect to
corporate governance, legal compliance and other matters, (hereinafter called
“Services”) as may be requested and specified by the Company, and mutually
agreed to by both parties.

 

2.Nature of the Work.  Consultant agrees to provide Services, and consult and
advise the Company, at such times and places as Consultant and Company may
reasonably agree.  

 

 

--------------------------------------------------------------------------------

 

3.Independent Contractor.  Consultant shall act solely as an independent
contractor in performing the Services hereunder.  Accordingly, Consultant shall
be responsible for payment of all taxes, including federal, state, and local
taxes arising out of Consultant's activities in accordance with this
Agreement.  Consultant shall not be deemed to be an employee or agent of Company
for any purpose whatsoever.  Consultant shall not have any authority to bind
Company in any relationship with third parties unless specifically authorized in
writing by an officer of the Company.

 

4.Term of Agreement.  This Agreement shall be for an initial period of one (1)
year, commencing on July 24, 2017 and continuing through July 24, 2018 and shall
renew for an additional one (1) year period unless terminated as provided
herein.  Notwithstanding the foregoing, Company shall have the right to
terminate this Agreement for any reason, including, but not limited to, the
decision not to proceed with the Services or to have the Services performed by
others, or the dissatisfaction with the Consultant's performance, with written
notice to Consultant, sixty (60) days in advance of such termination.  In case
of such termination, Company shall pay Consultant all unpaid compensation with
respect to the terminated Services earned to date of termination, less such
amount, if any, that Company may, in good faith, claim as a result of such
default or failure.  In no event shall Consultant be entitled to any prospective
profits or prospective overhead because of such early termination of the
Services or any part thereof.  The Consultant shall have the right to terminate
this Agreement, for any reason, with a written notice to the Company, sixty (60)
days in advance of such termination.

 

5.Compensation and Payment.  As compensation for the Services provided by
Consultant hereunder, Company shall pay Consultant Two Thousand Four Hundred
Dollars ($2,400.00) per diem for work devoted to the Services identified in
Section 2, with no minimum or maximum of days usage.  

  

The Company shall also reimburse Consultant the actual cost of expenses wholly
and necessarily incurred in connection with performance of Services, including
but not necessarily restricted to the following categories of expense.

 

 

--------------------------------------------------------------------------------

 

 

•

Reasonable hotel expenses and meals

 

•

For domestic travel, economy class airfare plus local travel by means of public
transportation, rental car or taxi

 

•

For international travel, business class airfare plus local travel by means of
public transportation, rental car or taxi

 

•

Telephone calls, reproduction and other similar and necessary expenses

 

•

Costs of COBRA continuation coverage for Consultant, on the same terms as was
previously obtained during the term of Consultant’s employment, until December
31, 2017

 

Consultant shall not incur reimbursable travel expenses without the prior
consent of Company.  All other expenses of Consultant shall be reimbursed by the
Company when those expenses are pre-approved by the Company.

 

Consultant shall, on or about the first (1st) day of each month, submit to
Company a fully substantiated invoice for all days spent by Consultant in
performing the Services, for all reimbursable travel expenses, and for expenses
required for performing the Services during the previous month.  Company shall
pay any such proper invoice within fifteen (15) days of receipt.

 

Consultant shall be covered under Company’s professional liability insurance.

 

6.Outside Activities.  Consultant shall be free, during the term of this
Agreement, to be otherwise employed and to consult, advise, direct, manage, or
render other related or unrelated services to any person, corporation, or other
entity for compensation, provided, however, that Consultant shall not render any
services to any other person, corporation, or entity which directly conflicts
with the interests of Company, (hereinafter called “Direct Conflicts”).  Direct
Conflicts are limited to and defined as work performed on reserves or mines for
which the Company is actively evaluating for purchase or acquisition or as work
performed on subsidiary operations of the Company on behalf of any person,
corporation, or other entity.

 

 

--------------------------------------------------------------------------------

 

7.  The Parties to this Agreement acknowledge that an attorney-client
relationship has existed and exists between the Company and the Consultant, who
is an attorney.  The Parties further acknowledge that the Consultant was
formerly the General Counsel of the Company and possesses a knowledge and
information relating to the Company and its business, which was gained in the
Consultant’s former capacity as General Counsel.  The Parties agree that a
principal purpose of this Agreement is to obtain the present and future benefit
for the Company of said knowledge and information in the provision by the
Consultant of legal services and rendering of legal advice to the Company during
the term of this Agreement.  Both Parties intend that communications between and
among the Consultant, the Company and the Company’s outside legal counsel shall
be and remain both confidential and subject to the attorney-client privilege,
even after the termination of this Agreement.

 

8.Right to Use Data and Information; Confidential Information.  

 

A.All information and material acquired or developed by Consultant performing
services pursuant to this Agreement shall become the exclusive property of the
Company.  Company shall have full right to use, in any manner, when and where it
may determine, without any claim on the part of Consultant for additional
compensation, all information, data, drawings, designs, specifications, reports,
findings, recommendations and memoranda of every description relating to the
Services furnished to Company hereunder.

 

B.Consultant shall not, without Company's prior written consent, disclose to any
other person, corporation or entity, or make any use for consultant's benefit of
any data or information concerning the Company or the Services being performed
by Consultant for Company.  Upon request of Company, Consultant shall return to
Company all such written data or information and shall not retain or permit
others to retain any reproduction or copy thereof.

 

9.Notices.  All notices and other communications required or given pursuant to
this Agreement shall be effective upon the mailing thereof, postage prepaid, to
the party entitled, at the addresses shown above.

 

 

--------------------------------------------------------------------------------

 

10.Entire Agreement.  This Agreement sets forth the entire Agreement and
understanding of the parties with respect to the Services, and supersedes and
merges all prior discussions and writings between Consultant and Company as to
any Services to be performed by Consultant for Company.

 

11.Amendment.  This Agreement shall not be modified, altered, or amended, except
in writing, duly executed by the parties hereto.

 

12.Non-Assignment.  Inasmuch as this is an agreement for the personal services
of Consultant, Consultant shall have no right to assign to any person,
corporation, or other entity any or all of its rights or obligations under this
Agreement.

 

13.Governing Law.  This Agreement shall be governed and interpreted pursuant to
the laws of the State of Ohio.

 

14.Section Headings.  The section headings in this Agreement are for convenience
and reference only and shall not be deemed to alter or affect any provision
hereof.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date stated at the beginning of this Agreement, effective as of the 24th day of
July, 2017.

 

 

CONSULTANT:COMPANY:

 

RASHDA M. BUTTARFORESIGHT ENERGY, LP

 

 

 

/s/ Rashda M. ButtarBy /s/ Robert D. Moore

Rashda M. Buttar   Robert D. Moore

President and Chief Executive Officer

 

 

 

 

 

 